Citation Nr: 1440279	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to November 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Board denied the Veteran's claim of entitlement to a rating in excess of 10 percent for service-connected lumbosacral strain.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), arguing that the Board did not adequate address the issue of entitlement to TDIU.  The parties filed a Joint Motion to Remand (JMR) requesting that the Court vacate the portion of the August 2013 Board decision denying entitlement to TDIU and remand for readjudication after any necessary further development.  In April 2014, the Court granted the JMR and, consequently, remanded the TDIU claim to the Board for action consistent with the terms of the JMR.  

Notably, the Veteran did not pursue his appeal with respect to his claim of entitlement to an evaluation in excess of 10 percent for his service-connected back disability and the Court dismissed that portion of the appeal.  For that reason, the Board's August 2013 decision denying that portion of the claim is final and the increased rating claim is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim of entitlement to TDIU has been raised, but the Veteran has not been provided notice specific to that claim, or the appropriate claim form necessary for proper adjudication.  Therefore, the Board finds that he should be provided notice regarding that claim that satisfies the requirements of The Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); see also 38 C.F.R. § 3.159 (2013).

In addition, the evidence of record indicates that he currently receives disability benefits from the Social Security Administration (SSA).  VA must make as many attempts as necessary to obtain relevant records held by a government agency.  38 C.F.R. § 3.159(c)(2).  There is a reasonable possibility that SSA records relating to a disability determination are relevant to his claim of entitlement to TDIU.  Golz v. Shinseki, 590 F.3d 1317, 1322-23 (Fed. Cir. 2010).  Upon remand, the RO should make as many attempts as necessary to obtain the SSA records unless it determines that the records do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate VCAA notice and claims form relevant to entitlement to TDIU.  

2.  Attempt to obtain any outstanding records from the Social Security Administration.  Reasonable efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The unavailability of such records must be documented for the record, and the Veteran must be notified of the efforts expended .  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



